 In the Matter of TECHNICAL MARINE MAINTENANCE CO., INC.,andAMERICAN FEDERATION OF LABOR, METAL TRADES DEPARTMENTCase No. 1-R-5712.Decided January 10, 1916 1MaloneydDoyle, by Mr. Anthony J. 1Veslan,of Brooklyn, N. Y.,andPowers, London, Mole ce, Clancy,byRobert L. London,of NewYork City, for the Company.Mr. Jacob Friedland,of Jersey City, N. J., for the AFL.Messrs. Samuel L. RothbardandEmil Oxfeld,of Newark, N. J.,andMr. George Sabosik,of Jersey City, N. J., for the CIO.Mr. Nathan Saks,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Labor,Metal Trades Department, herein called the AFL, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Technical Marine Maintenance Co., Inc.,, NorthBergen, New Jersey, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Daniel Baker, Trial Examiner.The hearing was held at New-ark, New Jersey, on August 17 and 27, 1945.The Company, the AFL,and Industrial Union of Marine and Shipbuilding Workers of Amer-ica,CIO, herein called the CIO, appeared and participated.'. Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Name of the Company as corrected at the hearing.sThe AFL has filed a waiver of any right to object to any election which may be heldin the instant proceeding on the basis of any of the acts alleged as unfair labor practicesin Case No.2-C-5957.The CIO has filed a similar waiver with respect to Case No.2-C-5915.65 N L. R. B., No. 67.364 TECHNICAL MARINE MAINTENANCE CO., INC.365Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTechnical Marine Maintenance Co., Inc., a New York corporationwith its principal office in Brooklyn,New York, operates a shipyardat North Bergen,New Jersey,where it is engaged in the repair of shipsfor theWar ShippingAdministration.During its last fiscal year, theCompany's receipts from this work exceeded$1,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor, Metal Trades Department, is a-labor organization, admitting to membership employees of the Com-pany.Industrial Union of Marine and Shipbuilding Workers of Americais a labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated May 24, 1945, the AFL notified the Company thatit represented the Company's employees, and requested recognitionand a bargaining conference.Thereafter, several conferences wereheld between the AFL and the Company.While these conferenceswere in process, the CIO, by telegram dated June 5, 1945, and by letterdated June 8,1945, notified the Company that it represented the Com-pany's employees, and that the Company should not enter into a con-tract with any union which had not been certified by the Board. OnJune 8, 1945, the AFL filed its petition herein.On June 19, 1945, theparties executed an Agreement for Consent Election, but before theelectionwas held, the Regional Director, because of circumstanceswhich had occurred in the interim, canceled the consent election.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the AFL represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting-commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.8The Field Examiner reported that the APL submitted 168 authorization cards, bearingthe names of 118 employees listed on the Company's pay roll of June 10, 1945; and thatthe CIO submitted 118 authorization cards, bearing the names of 95 employees listed onthat pay roll.There are approximately 300 employees in the appropriate unit. 366DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe AFL seeks a unit of all production employees of the Company,including snappers, assistant snappers, truck drivers, fire watchers,and construction workers, but excluding guards, office clerical em-ployees, and supervisory employees.The Company agrees that thisunit is appropriate; the CIO disagrees with the proposed unit onlyin that it would exclude the construction workers from the unit astemporary employees.Early in 1945, the Company began preparing for the operation of itsNorth Bergen shipyard.At that time it hired approximately 50 con-struction workers to erect buildings and repair docks.The employ-ment of these construction workers was, however, to be terminatedupon the completion of the Company's building and repair program.As different phases of this program were completed, the Company sev-ered the employment of workers no longer needed.At the time ofthe hearing, the Company employed only 11 construction workers,8 of whom were dock repairmen, and 3 of whom were bricklayers.It appears, however, that the work of these 11 employees was to becompleted within a week of the hearing, and that the Company wastplanning to discharge them at that time. In view of this circumstance,and inasmuch as the Company stated that it had no expectation ofhiring any construction workers in the future, the issue is in all likeli-hood now moot. In any event, because of the different and temporarycharacter of their work, we shall exclude construction workers fromthe unit.We find that all production employees of the Company, includingsnappers, assistant snappers, truck drivers, and fire watchers, butexcluding construction workers, guards, office clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION or REPRESENTATIVESThe AFL urges that the Company's. pay roll for the week endingJulie 10, 1945, be used to determine eligibility to vote on the groundsthat : (1) the consent election agreement provided for the use of thatpay-roll period; and (2) there have been mass discharges in violationof the Act, subsequent to that date, and the employees affected therebyshould be entitled to vote.The CIO is in accord, with the Board'spractice of using a current pay roll, and the Company leaves the issueto the discretion of the Board.With respect to the first ground urgedby the AFL, the provision of the consent election agreement as to the TECHNICAL MARINE MAINTENANCE CO., INC.367pay roll to be used is patently not applicable to this proceeding.Asto its second ground, the fact that some employees may have been dis-charged in violation of the Act does not warrant a departure fromour practice of using a current pay roll in determining eligibility tovote'Moreover, the use of a current pay roll will not operate to dis-enfranchise those employees entitled to vote, since employees so dis-charged may vote subject to challenge.Accordingly, we shall denythe AFL's request.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-t,ves for the purposes of collective bargaining with Technical MarineMaintenance Co., Inc., North Bergen, New Jersey, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid of, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Ameri-can Federation of Labor, Metal Trades Department, or by IndustrialUnion of Marine and Shipbuilding Workers of America, CIO, for thepurposes of collective bargaining, or by neither.MR. GERARD D. REILLY took-no part in the consideration of the aboveDecision and Direction of Election.4The questionof whether dischargesare violationsof the Act are properlythe subjectmatter of proceedings under Section 10 of the ActSuch actionhas been initiated by theAFL in Case No 2-C-5957679100-46-vol. 65-25